Citation Nr: 0321232	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C. § 1151 for a disease of the gums.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1976 to November 
1979 and from December 1979 to June 1981.

This claim is on appeal from a September 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a disease of the gums.  

The Board of Veterans' Appeals (Board) remanded the claim to 
the RO in April 1999.  The Board denied the claim as not well 
grounded in a decision of April 25, 2000.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  The Court granted the 
Appellee's Motion for Remand and to Stay Proceedings, 
vacating the Board's decision in February 2001.  The 
Appellee's Motion argued for readjudicated in light of 
enactment of the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

The Board again denied the claim in a decision of January 30, 
2002.  The veteran again appealed to the Court, which in 
January 2003 granted the parties' Joint Motion for Remand and 
to Stay Proceedings [hereinafter Joint Motion].  The Joint 
Motion argued that VA had not complied with duties afford the 
veteran certain notice mandated by the VCAA and its 
implementing regulation, see 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002), or that the Board in its 
decision had failed to demonstrate adequately that VA had 
complied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In this case, VA must 
notify the veteran that medical evidence demonstrating that 
his gum disease is caused by use of VA-prescribed Dilantin is 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The veteran has recently notified 
the Board of VA medical treatment.  VA must attempt to obtain 
the records.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In this case, VA has obtained provided examination 
and obtained medical opinions.  

VA must also notify the veteran of a failure to obtain 
evidence from any source.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e) (2002).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran that medical 
evidence demonstrating that his gum 
disease is caused by use of VA-prescribed 
Dilantin is necessary to substantiate his 
claim.  Notify him that VA will attempt 
to obtain any such evidence.  Notify the 
veteran of the information he must 
provide to enable VA to obtain the 
evidence (to include authorization if the 
information is privately held).  Notify 
the veteran that it is his responsibility 
to inform VA of sources of evidence, and 
as to privately held evidence, inform him 
that VA cannot assist him without his 
properly completed authorization to do 
so.  On April 30, 2003, the veteran 
submitted a note to the Board in which he 
provided the private-practice phone 
numbers of a physician he apparently saw 
at a VA facility.  Notify him that he 
must authorize VA to obtain private 
records from any physician who treated 
him privately, even if that physician 
also treated him at a VA facility.  
Finally, ask the veteran to provide a 
list of all VA facilities from which he 
has received medical treatment.  Obtain 
medical records not currently in the 
claims folder from any identified VA 
facility.

2.  Request medical records of outpatient 
treatment by Dr. Lim Seen, Dr. James A. 
Haley, and Dr. Josephine from October 
1999 to May 2000.  

3.  Unfortunately, when examined at VA's 
request in September 1999, the examiner 
stated that he or she did not have access 
to the veteran's medical record, although 
the claims folder was reviewed.  
Accordingly, the veteran should be 
afforded another examination by a 
periodontist to determine the current 
nature and extent of any gum disorder now 
present.  The medical records and claims 
folder should be made available to the 
examiner.  The examiner should express an 
opinion as to the following questions:

a.  Is it at least as likely as not that 
a gum disorder was caused by the 
veteran's ingestion of Dilantin for his 
seizure disorder?

b.  Is it at least as likely as not that 
any found gum disorder increased in 
severity as a result of his treatment for 
a seizure disorder with Dilantin?  If it 
is determined that an increase in 
severity occurred, the examiner must 
differentiate between the increase in 
severity which was due to the natural 
progress of the gum disorder from that 
which may have been due to VA treatment.  
A complete rationale should be provided 
for the opinion expressed.  

4.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If the 
requested reports are not, they should be 
returned to the originator for 
supplemental action.  

5.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).

6.  Readjudicate the claim at issue.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


38 C.F.R. § 
	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




